  Case 19-10653-R Document 70 Filed in USBC ND/OK on 04/30/19 Page 1 of 27



                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF OKLAHOMA

In re:                                )
                                      )              Case No. 19-10653
INNOVA GLOBAL INC.,                   )
                                      )              Chapter 15
      Debtor in a foreign proceeding. )
                                      )
____________________________________)

MOTION OF ATLANTIC SPECIALTY INSURANCE COMPANY FOR RELIEF FROM
 STAY TO ALLOW FOR TERMINATION OF CONTRACT AND USE OF BONDED
CONTRACT FUNDS, REQUEST FOR WAIVER OF STAY OF ORDER PURSUANT TO
      RULE 4001(A)(3), AND NOTICE OF OPPORTUNITY FOR HEARING

         Movant, Atlantic Specialty Insurance Company (“Atlantic”), files this Motion for Relief

from the Stay (the “Motion”) supported by the Affidavits of Terrance J. Dahl and Nicholas

Tonzetich attached hereto as Exhibits F & G, respectively, and states as follows:

                                           PARTIES

         1.     Atlantic is a New York corporation with its principal place of business in

Plymouth, Minnesota. At all relevant times hereto, Atlantic was a surety company engaged in the

business of issuing surety bonds on behalf of contractors engaged in the business of construction

for construction projects throughout the United States.

         2.     On April 1, 2019, the Debtor Innova Global, Inc. (“Debtor”), among others, were

placed into a receivership proceeding in the Court of Queen’s Bench of Alberta in the Judicial

Centre of Calgary Canada, Court File No. 1901-04589 (“Canadian Proceedings”) under section

243(1) of the Bankruptcy and Insolvency Act, R.S.C. 1985, c. B-3, and section 13(2) of the

Judicature Act, R.S.A. 2000, c. J-2. PricewaterhouseCoopers Inc., LIT (“PWC”) was appointed

as the Receiver (“Receiver”) in the Canadian Proceedings. On April 4 the Receiver filed a
  Case 19-10653-R Document 70 Filed in USBC ND/OK on 04/30/19 Page 2 of 27



voluntary petition for recognition of foreign proceedings under chapter 15 of title 11 of the

United States Bankruptcy Code in this Court.

                         JURISDICTION AND CHOICE OF LAW

       3.     This Court has jurisdiction over this Motion pursuant to 28 U.S.C. § 1334.

       4.     This proceeding is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(G).

       5.     This Motion is filed under 11 U.S.C. §§ 362, 1519(a), and 1520, B.R. 4001(d),

and Local Bankruptcy Rule 4001-1, 9013-1.

       6.     The Contracts, as defined below, provide that “The Contract shall be governed by,

and construed in accordance with the laws of the State of Connecticut.” See Contracts, attached

hereto as Exhibits A and C, §54, General Specifications CT17-5000.

                                  BACKGROUND FACTS

       7.     At all relevant times hereto, the Debtor was in the business of, among other things,

designing, supplying and installing certain pre-engineered buildings on construction projects

throughout the United States.

       8.     On or about May 12, 2017, Debtor and PSEG Power Connecticut, LLC (“PSEG”),

entered into a contract (“Admin Contract”) for Debtor to perform certain construction services

for the project commonly known as the Admin/Control/Aux Electric Pre-Engineered Metal

Buildings in connection with Bridgeport Harbor Unit 05 (“BH5”) in Bridgeport, Connecticut (the

“Admin Project”). A true and correct copy of the Admin Contract is attached hereto as Exhibit A.

       9.     At the request of Debtor, Atlantic, as surety, issued payment and performance

bond no. 917105006 / 800017133 for the benefit of PSEG, as obligee, guaranteeing Debtor’s

payment and performance obligations of the Admin Contract for the Admin Project in the penal

sum amount of Six Million Nine Hundred Seventy Thousand Three Hundred Fifty-Six and



                                               2
  Case 19-10653-R Document 70 Filed in USBC ND/OK on 04/30/19 Page 3 of 27



00/100 Dollars ($6,970,356.00) (“Admin Bond”). A true and correct copy of the Admin Bond is

attached hereto as Exhibit B.

       10.     On or about May 22, 2017, Debtor and PSEG also entered into a contract

(“Turbine Contract”) for Debtor to perform certain construction services for the project

commonly known as the Turbine/Generator Pre-Engineered Metal Buildings in connection with

BH5 in Bridgeport, Connecticut (the “Turbine Project”). A true and correct copy of the Turbine

Contract is attached hereto as Exhibit C.

       11.     At the request of Debtor, Atlantic, as surety, issued payment and performance

bond no. 917105007 / 800017134 for the benefit of PSEG, as obligee, guaranteeing Debtor’s

payment and performance obligations of the Turbine Contract for the Turbine Project in the

penal sum amount of Fourteen Million Eight Hundred Thirty-One Thousand Three Hundred Ten

and 00/100 Dollars ($14,831,310.00) (“Turbine Bond”). A true and correct copy of the Bond is

attached hereto as Exhibit D.

       12.     The Admin Contract and Turbine Contract shall collectively be referred to herein

as the “Contracts”. The Admin Project and the Turbine Project shall collectively be referred to

herein as the “Projects”. The Admin Bond and the Turbine Bond shall collectively be referred to

herein as the “Bonds”.

       13.     As a condition precedent to issuing the Bonds on behalf of Debtor, on or about

April 8, 2016, the Debtor, among others, executed a General Application and Indemnity

Agreement in favor of Atlantic (“Indemnity Agreement”). A true and correct copy of the

Indemnity Agreement is attached hereto as Exhibit E.

       14.     During Debtor’s performance of the Contracts on the Projects, on August 17,

2018, PSEG assessed liquidated damages due to delays in performance by the Debtor. PSEG’s



                                               3
  Case 19-10653-R Document 70 Filed in USBC ND/OK on 04/30/19 Page 4 of 27



delay liquidated damages claims total $2,274.621.00 (“PSEG LD Claims”). PSEG therefore

alleges there is no remaining balance on the Contracts and, in fact, the Debtor owes PSEG

monies due to the PSEG LD Claims.

       15.      Debtor asserted certain claims against PSEG for additional compensation under

the Contracts. Debtor disputes some, if not all, of the PSEG LD claims and alleges there are

Contract Balances remaining. PSEG disputes Debtor’s claims for additional compensation and

disputes any claims that there are additional Contract Balances due from PSEG under the

Contracts. Atlantic reserves its and the Debtor’s rights, claims and defenses related to PSEG LD

Claims and the Debtor’s claims against PSEG.

       16.      During Debtor’s performance of the Contracts on the Projects, on April 12, 2019,

PSEG declared Debtor in default of the Contracts for, among other things, the Debtor’s failure to

perform its Contracts in accordance with the contract documents, and Debtor’s failure to pay its

vendors, subcontractors and materialmen the contract funds the Debtor received from PSEG.

       17.      Then, on April 12, 2019, PSEG then made a claim against the Bonds, notifying

Atlantic that it had declared Debtor in default of the Contracts and demanding, among other

things, that Atlantic perform Debtor’s remaining work under the Contracts pursuant to the terms

of the Bonds.

       18.      The Bonds provide, in relevant part:

                1.     …Upon making a demand on this Bond, the Owner shall
                make the Contract Balance (the total amount payable by the Owner
                to the Contractor pursuant to the Contract less amounts properly
                paid by the Owner to the Contractor) available to the Surety for
                completion of the Work.

                2.    If the Contractor is in default pursuant to the Contract and
                Owner has declared the Contractor in default, the Surety may
                promptly remedy the default or shall:



                                                4
  Case 19-10653-R Document 70 Filed in USBC ND/OK on 04/30/19 Page 5 of 27



                      a.        Arrange for the Contractor to complete the Work,
                                with consent of the Owner;

                      b.        Arrange for the completion of the Work by a
                                Contractor acceptable to the Owner and secured by
                                performance and payment bonds acceptable to the
                                Owner and issued by a qualified surety. The Surety
                                shall make available sufficient funds to pay the cost
                                of completion of the Work less the Contract
                                Balance, up to the Penal Sum; or

                      c.        Waive its right to complete the Work, and
                                reimburse the Owner the amount of its reasonable
                                costs to complete the Work, less the Contract
                                Balance, not to exceed the Penal Sum.

See Bonds, § 2, attached hereto as Exhibits B and D.

       19.     Similarly, the Indemnity Agreement provides that “in the event of the…breach of

any Bonded Contracts or the breach of any Bonds…” Atlantic is entitled “to complete the

Bonded Contracts or cause the same to be completed…” See Indemnity Agreement, ¶ 8(c),

attached hereto as Exhibit E.

       20.     On April 1, 2019, the Debtor, among others, were placed into the Canadian

Proceedings, and on April 4, 2019 PWC commenced this Chapter 15 proceeding.

       21.     On April 5, 2019, this Court entered its Order Granting Receiver’s Emergency Ex

Parte Application for Temporary Restraining Order and Relief Pursuant to Sections 105(A) and

1519 of the Bankruptcy Code (docket #13) (the “TRO”), effectively imposing relief similar to the

automatic stay of 11 U.S.C. § 362(a) pending recognition of the Canadian Proceedings, at which

time relief would be afforded the Receiver and the Debtor under 11 U.S.C. § 1520.

       22.     On April 18, 2019, the Court entered its Order Granting Petition for Recognition

as Foreign Main Proceeding Pursuant to Sections 1515 and 1517 of the United States

Bankruptcy Code and Related Relief (docket #54) (“Recognition Order”), granting the Receiver



                                                  5
  Case 19-10653-R Document 70 Filed in USBC ND/OK on 04/30/19 Page 6 of 27



all relief afforded under 11 U.S.C. § 1520. The entry of the Recognition Order superseded the

TRO. It is the stay imposed by the TRO, Recognition Order, and by 11 U.S.C. § 1520, which

imposes the automatic stay of id. § 362(a), from which relief is sought by this Motion.

       23.     By the express terms of the Recognition Order, the stay imposed by the

Recognition Order does not apply to PSEG completing the Debtor’s remaining scope of work

under the Contracts.

       24.     The stay imposed by the Recognition Order does, however, apply to Atlantic’s

ability to exercise its rights under the Contracts and the Bonds, including among other things to

utilize any Contract Balances, if any may exist, and to complete the Debtor’s remaining scope of

work under the Contracts, and applies to PSEG’s right to terminate the Contracts under the terms

thereof and applicable law and, in accordance with the terms of the Contracts, the Bonds,

Indemnity Agreement and applicable law, to pay Atlantic any Contract Balances, if any exist

after resolution of PSEG LD Claims.

       25.     If any Contract Balances remain to be paid, payment of such Contract Balances

from PSEG to Atlantic is necessary to trigger Atlantic’s obligations under the Bonds and for

Atlantic to utilize such Balances to complete Debtor’s remaining scopes of work under the

Contracts on the Projects pursuant to its option under the Bonds.

       26.     Termination of the Contracts and allowing Atlantic to complete the Debtor’s

remaining scope of work under the Contracts is necessary in order for PSEG and Atlantic to

mitigate their damages. Similarly, such relief is necessary in order to minimize claims against the

Debtor.

       27.     Pursuant to Section 39 of the General Specifications, CT17-500, of the Contracts,

PSEG has the right, among other things, to terminate the Contracts for cause by written notice to



                                                6
  Case 19-10653-R Document 70 Filed in USBC ND/OK on 04/30/19 Page 7 of 27



Debtor, provided that Debtor has failed to cure any default within five (5) business days of the

date of the Debtor’s receipt of PSEG’s notice of default, if Debtor:

               a.     Becomes insolvent or makes a general assignment for the
                      benefit of creditors; or files or has filed against it a petition
                      in bankruptcy; or

               b.     Is adjudged bankrupt or if its affairs are placed in the hands
                      of a receiver, trustee, or assignee for the benefit of creditors;
                      or

               c.     Refuses or persistently or repeatedly fails to provide the
                      Work or Materials in a timely manner; or

               d.     Refuses or persistently or repeatedly fails to provide
                      enough properly skilled workers, supervisory personnel or
                      proper Materials; or

               e.     Neglects or abandons the Work; or

               f.     Fails to make prompt payment to Subcontractors; or

               g.     Fails to comply with applicable laws, including ordinances
                      and regulations, or the instructions of the Company; or

               h.     Is unable to perform the Work, fails to provide adequate
                      assurance of future performance, fails to adhere to the
                      Project Schedule; or

               i.     Becomes involved in litigation or labor problems which, in
                      the Company’s opinion, will delay or adversely affect the
                      Work; or

               j.     Refuses or persistently or repeatedly fails to provide the
                      Work in a safe manner; or

               k.     Is guilty of a substantial violation of any provision of the
                      Contract.

See Contracts, attached hereto as Exhibits A and C, § 39 of the General Specifications, CT17-

500.




                                                 7
  Case 19-10653-R Document 70 Filed in USBC ND/OK on 04/30/19 Page 8 of 27



        28.    As noted above, PSEG gave the Debtor written notice of default on April 12,

2019.

        29.    More than five days have passed since PSEG gave the Debtor its notice of default,

and the Debtor failed to take any action to remedy the default. To the contrary, the Receiver has

advised that the Debtor is not able to perform. Accordingly, PSEG has the right to terminate the

Contracts with the Debtor. See Contract, General Specifications, CT17-500, § 39, Exhibit A and

C hereto.

        30.    Atlantic, too, has the right to seek termination of the Contracts, pursuant to its

equitable subrogation rights, so as to enable Atlantic to re-let the Contracts and facilitate the

completion of the Projects.

        31.    The Debtor and the Receiver both lack the financial wherewithal to perform under

the Contracts on the Projects. Atlantic and PSEG has been advised by the Receiver that the

Debtor has ceased doing business and so the Receiver and Debtor have no intention on

completing the work under the Contracts on the Projects.

        32.    Atlantic has been informed, and upon such information believes and avers that the

Projects are at a critical junction wherein the failure and/or ability of the Debtor to continue

performance will substantially impede, hinder, delay and obstruct the progress and/or timely

completion of the Projects.

        33.    The Contracts provide that if the Projects are not timely completed by Debtor,

liquidated damages will be assessed. For instance, failure to complete certain construction

milestones will allow for the assessment of liquidated damages at $11,000 per day for the first

seven days and then $14,000 per day thereafter. See Contracts, attached hereto as Exhibit A and

C, General Specification 17-5000, 57 (3). Similarly, failure to meet the Substantial Completion



                                               8
  Case 19-10653-R Document 70 Filed in USBC ND/OK on 04/30/19 Page 9 of 27



deadline allows for assessment of liquidated damages at $14,000 per day. See Contracts, attached

hereto as Exhibit A and C, General Specification 17-5000, 57 (4). PSEG to date has already

assessed a claim against the Debtor for liquidated damages provided for under the terms of the

Contracts in the amount of $2,274,621.00.

       34.     The deadlines for completing work under the Contracts were April 1, 2018. The

projects are part of construction of BH5 which is a power plant scheduled to become operational

in June, 2019. If work to complete the Contracts is further interrupted, it has the potential to

impact the plant project completion schedule.

       35.     Atlantic estimates that the anticipated cost of completing the Debtor’s remaining

scope of work under the Contracts and the cost to pay Debtor’s subcontractors, suppliers, and

materialmen will exceed the amount of any Contract Balances held by PSEG for the completion

of the Projects.

       36.     Under applicable law, and as the anticipated cost of completing the Debtor’s

remaining scope of work under the Contracts and the cost to pay Debtor’s subcontractors,

suppliers, and materialmen, upon information and belief such costs may exceed the amount of

any Contract Balances held by PSEG, and that to the extent that Atlantic expends funds under

the Bonds, Atlantic has first priority to any Contract Balances in possession of PSEG, ahead of

the Receiver or any secured creditor claiming a security or other interest in the Debtor’s accounts

and contract rights.

       37.     In addition to the losses already addressed, if the project were is to be delayed

further, PSEG and the public may suffer losses which may or may not result in claims against the

Debtor if the failure to complete the contract work resulted in a delay of the BH5 becoming

operational on schedule. There is risk of loss of approximately $7.5 million to $9 million per



                                                9
 Case 19-10653-R Document 70 Filed in USBC ND/OK on 04/30/19 Page 10 of 27



month due to lost energy and capacity sales. Additionally, PSEG would be at risk of additional

capacity penalties of $872k per hour during any ISO New England declared reserve deficiency

(shortage) hours if the plant is not available to run when those occur. While shortage hours are

extremely difficult to predict, ISO New England has published data that shows their expectations

for shortage hours depending on available capacity (see figure 1 below). Based on ISO New

England’s data, the loss of availability of PSEG’s BH5, which is a 484.3 MW unit for capacity

purposes in the 2019-2020 planning year, would increase expected shortage hours during the

year from 5.9 hours to 7.35 hours, or a 25% increase. This both puts additional financial risk of

loss on PSEG as BH5’s owner, and increases the risk of reserve shortage conditions potentially

leading to loss of load (blackout) in ISO New England overall.




       38.    As such, Atlantic is seeking relief from the stay imposed by the Recognition

Order and 11 U.S.C. §§ 362(a), 1520 to allow PSEG and Atlantic to exercise all their rights

under the terms of the Contracts, the Bonds, the Indemnity Agreement and applicable law, so

                                               10
 Case 19-10653-R Document 70 Filed in USBC ND/OK on 04/30/19 Page 11 of 27



that among other things (1) PSEG may terminate the Contracts; (2) Atlantic has the ability to

complete the Debtor’s remaining scope of work under the Contracts pursuant to its rights and

obligations under the Bonds, Contracts, Indemnity Agreement and law; (3) Atlantic may utilize

any Contract Balances, to the extent any Contract Balances exist, to complete the Debtor’s

remaining scope of work under the Contracts pursuant to its rights and obligations under the

Bonds, Contracts, Indemnity Agreement and applicable law; and (4) PSEG may pay Atlantic any

Contract Balances, to the extent any Contract Balances exist, pursuant to its rights and

obligations under the Bonds, Contracts, Indemnity Agreement and applicable law.

       39.     Atlantic has already agreed with the Receiver that, should relief be granted as

requested herein, Atlantic will provide the Receiver with an accounting of its receipts and

expenditures of the Contract Balances, and in the event the costs incurred by Atlantic to

complete the Debtor’s remaining scope of work under the Contracts does not exceed the Contract

Balances, to remit any excess to the Receiver.

                                     LEGAL ANALYSIS

   A. Relief from the Stay is Warranted.

       40.     Relief from the automatic stay may be granted either “for cause” or when “the

debtor does not have equity in the property and the property is unnecessary to an efficacious

reorganization.” 11 U.S.C. § 362(d)(1), (2).

                   i. “Cause” Exists to Lift the Stay Under Section 362(d)(1) of the

                      Bankruptcy Code.

       41.     Section 362(d)(1) permits lifting the automatic stay “for cause.” 11 U.S.C. §

362(d)(1). “Cause” has not been defined by the Bankruptcy Code, therefore, “relief from stay for




                                                 11
 Case 19-10653-R Document 70 Filed in USBC ND/OK on 04/30/19 Page 12 of 27



cause is a discretionary determination made on a case by case basis.” In re Busch, 294 B.R. 137,

140 (10th Cir. BAP 2003) (citing Pursifull v. Eakin, 814 F.2d 1501, 1506 (10th Cir.1987)).

       42.     Among the factors to consider in determining whether the automatic stay should

be modified for cause include: (1) an interference with the bankruptcy; (2) good or bad faith of

the debtor, (3) injury to the debtor and other creditors if the stay is modified; (4) injury to the

movant if the stay is not modified; and (5) the relative proportionality of the harms from

modifying or continuing the stay. See generally, In re JE Livestock, Inc., 375 B.R. 892 (10th Cir.

BAP 2007) (citing In re A Partners, LLC, 344 B.R. 114, 127 (Bankr. E.D. Cal. 2006)); see also,

In re Tirey Distributing Co., 242 B.R. at 723 (citing Milne v. Johnson (In re Milne), 185 B.R.

280 283 (N.D.Ill.1995)).

       43.     Here, “cause” exists for the Court to lift the stay to avoid unnecessary costs

caused by the delay in completing the Debtor’s remaining scope of work on the Projects, which

would ultimately impact the estate and increase the liability of all parties.

       44.     Pursuant to the terms of the Bonds, in order for Atlantic to discharge its

obligations under the Bonds, PSEG is required to make the Contract Balances available to

Atlantic for Atlantic to complete, or arrange for completion of, the Debtor’s remaining scope of

work on the Projects. See Bonds, § 2, attached hereto as Exhibits B and D.

       45.     In order to find a replacement contractor for the Debtor and to re-let the Contracts

to that replacement contractor, it is necessary that the Contracts with the Debtor be terminated.

       46.     Pursuant to its rights under the Contracts, PSEG has the right to terminate the

Contracts with the Debtor. See Contract, General Specifications, CT17-500, § 39, Exhibit A and

C hereto.




                                                 12
 Case 19-10653-R Document 70 Filed in USBC ND/OK on 04/30/19 Page 13 of 27



         47.   Although the stay imposed by the Recognition Order does not apply to PSEG

Atlantic submits that completing the Debtor’s remaining scope of work under the Contracts,

allowing PSEG to complete the Debtor’s remaining scope of work unnecessarily exposes

Atlantic to increased risk under the Bonds and it strips Atlantic’s right to mitigate its damages by

electing one of its performance options under the Bonds.

         48.   Atlantic’s increased exposure under the Bonds will likely increase Atlantic’s

claim against the Debtor’s estate. Additionally, the Debtor’s inaction will increase the cost to

complete the Projects and the losses related to the completion of the work thereunder.

         49.   As such, in order to mitigate damages and minimize claims against the Debtor’s

estate, Atlantic needs the stay lifted so that PSEG may terminate the Contracts, Atlantic can

arrange for completion of the Debtor’s remaining scope of work under the Contracts for the

Projects, and PSEG can make any Contract Balances, if any exist, available to Atlantic for

completion of the remaining work pursuant to the terms of the Bonds, Contracts, Indemnity

Agreement and applicable law.

         50.   The Receiver has made it clear that the Debtor is without the financial capacity to

complete its remaining work under the Contracts on the Projects, and that it has no intention to

do so.

         51.   Given the facts stated herein, and the apparent inequities of the situation, the

automatic stay should be lifted for cause to entitle PSEG and Atlantic to the benefit of their

bargains under the Contracts, Bonds and Indemnity Agreement pursuant to 11 U.S.C. §

362(d)(1).




                                                13
 Case 19-10653-R Document 70 Filed in USBC ND/OK on 04/30/19 Page 14 of 27



                  ii. Section 362(d)(2) Also Permits the Stay to be Lifted.

        52.    “Cause” also exists under Section 362(d)(2). To establish that relief is warranted

under Section 362(d)(2), two prongs must be met: (1) the moving party must show that the

debtor has no equity in the property; and (2) the moving party must show that the property is not

necessary for an effective reorganization. In re Koopmans, 22 B.R. 395, 396 (Bankr. D. Utah

1982)

        53.    If any Contract Balances exist, they are not property of the estate and so the

Debtor has no equity therein. Rather, any Contract Balances that may currently be held (and that

may be paid) by PSEG, if any, are trust funds that belong to the Debtor’s subcontractors,

suppliers and materialmen that performed work on the Projects, see Indemnity Agreement,

¶9(b)(vi), attached hereto as Exhibit E, and the remainder of any such Contract Balances belongs

to Atlantic for it to fulfill and discharge its obligations under the Bonds, such obligations

including, among other things, reimbursement to Atlantic for payment of unpaid subcontractors,

suppliers and materialmen and the completion of the Debtor’s remaining scope of work on the

Contracts for the Projects. See Bonds, § 2, attached hereto as Exhibits B and D.

        54.    In essence, after paying the trust fund monies to the Debtor’s subcontractors,

suppliers and materialmen, any Contract Balances, if any exist, represent amounts available

under the Contracts for payment of work not-yet-performed. Until the Debtor performs its work

under the Contracts, it does not earn and has no rights to those funds. Since the Debtor has not

and can no longer earn any Contract Balances, there is no equity belonging to the estate.

        55.    Further, as discussed in greater detail below, by virtue of a surety’s right to

subrogate to the project owner’s rights, a surety’s interest attaches to contract balances before a

principal has a right to them, such that the balances never become property of the principal’s



                                                14
 Case 19-10653-R Document 70 Filed in USBC ND/OK on 04/30/19 Page 15 of 27



bankruptcy estate. E.g., Pearlman v. Reliance Ins. Co., 371 U.S. 132, 135-37 (1962) (“this

property interest of the surety never became a part of the bankruptcy estate to be administered,

liquidated, and distributed to general creditors of the bankruptcy…”); In the Matter of the

William P. Bray Co., 127 F. Supp. 627, 628 (D. Conn. 1954) (finding surety was subrogated to

the obligee’ s right to call upon the retained funds for reimbursement and, therefore, the debtor

never became entitled to the funds); In re Modular Struct., Inc., 27 F.3d 72, 72 (3d Cir. 1994)

(same); In re Q.C. Piping Install., Inc., 225 B.R. 553, 573 (Bankr. E.D. N.Y. 1998) (same), or

never become the principal’s property to which a contractual security interest can attach. E.g.,

Federal Ins. Co. v. Comm. State Bank, 905 F2d. 112 (5th Cir. 1990); USF&G v. Housing Auth. of

Berwick, 557 F.2d 482 (5th Cir. 1977); Larbar Corp. v. Liberty Nat’l Bank of Lexington, et al.,

177 F.3d 439, 444 (6th Cir. 1999). The surety’s rights are deemed to relate back to the date of

issuance of the bond(s) under which the surety’s performance arose. E.g., Hennignsen v. United

States Fidelity & Guaranty Co., 208 U.S. 404 (1908); Larbar Corp., 177 F.3d at 444.

       56.     Indeed, the United States District Court of Connecticut in William P. Bray Co.,

127 F. Supp. at 628, (applying Connecticut law), in denying a creditor’s petition, held that the

bankrupt contractor was never entitled to the funds, and reasoned as follows:

               This is not an interest in or lien upon, property or funds in the
               possession or control of the bankrupt. Until the obligation to the
               city was fulfilled the bankrupt had no claim upon the retained
               funds. The referee held that the city had the right to call upon the
               retained funds to reimburse itself for any expenditures necessary to
               complete the fulfillment of the bankrupt's obligation. When the
               surety expended funds to fulfill the bankrupt's obligations it, the
               surety, was subrogated to the right of the city to call upon the
               retained funds for reimbursement. The bankrupt never became
               entitled to the funds. Note 19 Minn. Law Rev. 454, Surety on
               Building Contractors Bond; Prairie State National Bank or
               Chicago v. U.S., 164 U.S. 227, 17 S. Ct. 142, 41 L. Ed. 412, and
               see New Amsterdam Casualty Co. v. City of Astoria, D.C.Ore.,



                                               15
 Case 19-10653-R Document 70 Filed in USBC ND/OK on 04/30/19 Page 16 of 27



               1919, 256 F. 560; Comment 43 Y.L.J. 1135, Right of Construction
               Contractor's Surety to Funds in Owner's Hands.

William P. Bray Co., 127 F. Supp. at 628; see also, Transamerica Ins. Co. v. Barnett Bank of

Marion County, 540 So. 2d 113, 116 (Fla. 1989) (“The overwhelming and essentially unanimous

post U.C.C. decisions in this county, federal as well as state courts, have held that (1) the surety’s

equitable right of subrogation is not a consensual security interest, (2) no U.C.C. filing is

necessary to perfect the surety’s interest, and (3) the surety’s interest continues to be, as it was

under pre Code law, superior to the claim of a contract assignee.”).

       57.     Based on the aforementioned controlling law, and as discussed in greater detail

below, Atlantic’s subrogation rights entitle Atlantic to a priority right in any Contract Balances,

if any exist, and Atlantic’s interest attaches to any Contract Balances before the Debtor has a

right to them, such that any Contract Balances that may exist never become property of the estate.

Thus, the Debtor has no equity in any Contract Balances. And even if the Contract Balances are

property of the Estate, Atlantic holds a superior right thereto, ahead of the rights of the Receiver,

the Debtor and any secured party claiming a perfected security or other interest in accounts or

contract rights. Finally, if indeed there is any amount of the Contract Balances remaining due

after Atlantic completes the Debtor’s scope of work under the Contracts, Atlantic has agreed to

account to the Receiver and remit any excess to the Receiver.

   B. Atlantic has a Superior Priority Right in Any Contract Balances That May Exist.

       58.     The longstanding recognized authority cited herein demonstrates and supports

that a surety’s right to the proceeds of the bonded contract is superior to the Debtor, the Trustee

and any other creditor of the Debtor.

       59.     Atlantic’s rights are based upon (1) state and federal law holding that a surety

possesses equitable interest in the proceeds of a bonded contract; (2) United Sates Supreme

                                                 16
 Case 19-10653-R Document 70 Filed in USBC ND/OK on 04/30/19 Page 17 of 27



Court and other Bankruptcy Court precedent holding that a surety’s subrogation interest is

superior to, and primes, the rights of all other creditors, including the trustee and secured lender;

and, (3) various state statutory and case law authority where the projects are located requiring

contract funds be held in trust for the benefit and use of the subcontractors and materialmen.

                   i. Atlantic’s Equitable Right of Subrogation to any Proceeds of the

                       Bonded Contracts Prime the Rights of All Other Creditors

       60.     For more than 100 years, the Supreme Court has recognized the priority of a

surety’s equitable rights, holding that the rights of a subrogated surety prime the rights of the

debtor (contractor), its assignees and trustees in bankruptcy. See e.g. Pearlman v. Reliance Ins.

Co., 371 U.S. 132 (1962); Hennignsen v. United States Fidelity & Guaranty Co., 208 U.S. 404

(1908); Prairie State National Bank v. United States, 146 U.S. 227 (1896). As such, Atlantic is

entitled to adequate protection to preserve its rights in any Contract Balances that may exist. The

concept of adequate protection is designed to protect a surety’s interests.

       61.     A surety’s equitable right of subrogation arises by operation of law upon

performance by the surety under its payment or performance bond obligations. Balboa Ins. Co. v.

Bank of Bos. Connecticut, 702 F. Supp. 34, 36 (D. Conn. 1988) (“The doctrine of equitable

subrogation is fully applicable where, as here, a party seeks reimbursement for a debt paid under

the compulsion of a payment and performance bond.”) (citing Pearlman, 371 U.S. at 137); In the

Matter of William P. Bray Co., 127 F. Supp. 627, 627 (D. Conn. 1954); Mid-Continent Cas. Co.

v. First Nat. Bank & Tr. Co. of Chickasha, 531 P.2d 1370, 1373 (Okla. 1975) (“When, on default

of the contractor, it pays all the bills of the job to date and completes the job, it stands in the

shoes of the (1) contractor insofar as there are receivables due it; (2) in the shoes of laborers and

materialmen who have been paid by the Surety; and, (3) not least, in the shoes of the government



                                                 17
 Case 19-10653-R Document 70 Filed in USBC ND/OK on 04/30/19 Page 18 of 27



for whom the job was completed.”) (citing Nat’l Shawmut Bank of Boston v. New Amsterdam

Cas. Co., Inc., 411 F.2d 843, 848 (1st Cir. 1969)); see e.g., Transamerica Ins. Co. v. Barnett

Bank of Marion Cty., 540 So. 2d 113 (Fla. 1989). Subrogation is the substitution of one party in

place of another with respect to a lawful claim or right so that the substituted party succeeds to

the rights of the other. In re Alcon Demo., Inc., 204 B. R. 440, 446 (Bankr. D. N.J. 1997). To be

sure, “there are few doctrines better established than that a surety who pays the debts of another

is entitled to all rights of the person he paid to enforce his right to be reimbursed.” Pearlman,

371 U.S. at 136-37.

       62.     Three U.S. Supreme Court decisions are generally regarded as the predicate of the

surety’s rights of subrogation. Pearlman v. Reliance Ins. Co., 371 U.S. 132, 136-37 (1962);

Henningsen v. United States Fidelity & Guaranty Co., 208 U.S. 404 (1908); Prairie State Nat’l

Bank v. United States, 164 U.S. 227 (1896). The U.S. Supreme Court has held a performing

surety is subrogated to the rights of three parties: (1) the principal; (2) the subcontractors and

suppliers the surety has paid, and; (3) the project owner. E.g., Pearlman, 371 U.S. at 136-37; see

also Nat’l Shawmut Bank, 411 F.2d at 848; Balboa Ins., 702 F. Supp. at 37 (“It is apparent from

the foregoing review of the case law that a surety should be given priority over an assignee

lender. When a surety performs its obligations under a performance and payment bond, it stands

in the shoes of the contractor. Thus, if the contractor has the right to the retained funds, the

surety accedes to those rights when it meets its obligations under the bonds.”); William P. Bray

Co., 127 F. Supp. at 627 (“[w]hen the surety expended funds to fulfill the bankrupt’s obligation it,

the surety, was subrogated to the right of the city to call upon the retained funds for

reimbursement. The bankrupt never became entitled to the funds.”) (citing Prairie State Nat’l

Bank, 164 U.S. 227).



                                                18
 Case 19-10653-R Document 70 Filed in USBC ND/OK on 04/30/19 Page 19 of 27



       63.     In Prairie State Nat’l Bank, the Supreme Court recognized a surety who

completes performance is subrogated to claims the obligee may have had to the contract

proceeds or retainage. 146 U.S. 227 (1896). In Henningsen, the Court recognized a surety who

paid subcontractors and material suppliers has the same subrogation rights as a surety who

completes performance. 208 U.S. 404 (1908). Importantly, the Court acknowledged the surety’s

subrogation rights are superior to those of a bank to whom contract proceeds may have been

assigned as security for loans. Id.

       64.     Finally, in Pearlman, the U.S. Supreme Court held that the rights of a payment

bond surety prime those of a principal’s bankruptcy trustee. 371 U.S. 132 (1962). The U.S.

Supreme Court held that, because the obligee had a right to pay unpaid subcontractors from

contract retainage, and the subcontractors had a right to be paid out of that fund, the surety which

paid the subcontractors was entitled to receive the funds to reimburse itself. The U.S. Supreme

Court recognized that the surety was subrogated to the rights of the owner as well as to

subcontractors and suppliers. See also Balboa Ins., 702 F. Supp. at 37; William P. Bray Co., 127

F. Supp. at 627; Trinity Universal Ins. Co. v. United States, 382 F.2d 317, 320 (5th Cir. 1967); In

re Alcon Demo. Inc., 204 B.R. 440, 447 (Bankr. D. N.J.); New Mexico State Hwy & Trans. Dept.

v. Gulf Ins., 996 P.2d 424, 424 (N.M. Ct. of App. 1999). The U.S. Supreme Court explained:

               We therefore hold in accord with the established legal principles
               stated above that the government had a right to use the retained
               funds to pay laborers and materialmen; that the laborers and
               materialmen had a right to be paid out of the funds; that the
               contractor had he completed his job and paid his laborers and
               materialmen would have been entitled to the fund, and that the
               surety having paid the laborers and materialmen is entitled to the
               benefit of all these rights to the extent necessary to reimburse it.

Pearlman, 371 U.S. at 135-36.




                                                19
 Case 19-10653-R Document 70 Filed in USBC ND/OK on 04/30/19 Page 20 of 27



       65.     The principle that a surety can step into the shoes of three different parties is what

often causes confusion among other creditors. Indeed, one court has noted:

               [L]ogic compels the surety to be assessed as merely one of the
               contractor’s creditors, and to be subject to the system of priorities
               rationalized by the Uniform Commercial Code. But the surety in
               cases like this undertakes duties which entitle it to step into three
               sets of shoes. When, on default of the contractor, it pays all the
               bills of the job to date and completes the job, it stands in the shoes
               of the contractor insofar as there are receivables due it; in the shoes
               of the laborers and material men who have been paid by the surety
               --who may have had liens; and not least, in the shoes of the
               government, for whom the job was completed.

Nat’l Shawmut Bank, 411 F.2d at 845 (citing Pearlman, 371 U.S. at 140 n. 19).

       66.     Pearlman and its progeny was followed and relied upon by United States District

Court of Connecticut in Balboa Ins. Co. v. Bank of Boston Connecticut, 702 F. Supp. 34 (D.

Conn. 1988) (applying Connecticut law) wherein the performing surety sought declaratory

judgment as to priorities between itself and the assignee lender as to the bonded project funds.

On the surety’s motion for summary judgment, the court found, in part, that (1) the doctrine of

equitable subrogation survived Connecticut’s enactment of Article 9 of the Uniform Commercial

Code; and (2) under doctrine of equitable subrogation the surety has a priority right to the funds

over the assignee lender. In making its findings, the court reasoned, in relevant part, as follows:

               The question of which competing interest has priority is a novel
               one in this state. The Court is not without guidance, however, as
               several others courts have had the opportunity to pass upon this
               issue.

               In In re J.V. Gleason Co., Inc., 425 F.2d 1219 (8th Cir.1971), the
               Eighth Circuit considered the conflicting priority of a bankruptcy
               trustee as a lien creditor and a surety. In holding that the surety had
               priority, the court noted that the surety's rights to the retained funds
               matured when it paid off the debt owed by the owner to the
               materialmen and laborers. Id. at 1225. Therefore, despite the fact
               that the trustee had a statutory lien on the funds, the court found
               that the trustee had no right to distribute the funds because the

                                                 20
 Case 19-10653-R Document 70 Filed in USBC ND/OK on 04/30/19 Page 21 of 27



              surety's right was primary, thus defeating the trustee's right of
              ownership. Id. See also Riverview State Bank v. Wentz, 34 F.2d
              419 (8th Cir.1929) (held surety had priority over lender in view of
              fact that bank was under no compulsion to lend the funds, and
              surety bond was statutory requirement).

              More recent cases also support the proposition that a surety has
              priority over an assignee lender. In Kimberly–Clark Corp. v. Alpha
              Bldg. Co., 591 F. Supp. 198 (N.D.Miss.1984), the court considered
              the competing claims of a surety and an assignee bank. Although
              the contractor assigned the bank the right to all future payments
              under the contract as consideration for a loan, and the bank
              perfected its security interest through the proper filing procedures,
              the court held that the surety had priority over the bank to the
              contract funds. Id. at 209. The court found that despite the bank's
              claim that it relied upon the proceeds of the contract as collateral to
              secure its loan, the surety was placed in the position of a principal
              obligor, thus entitling it to reimbursement. Id. at 207–8. See also
              First Alabama Bank of Birmingham v. Hartford Acc. and Indem.,
              Inc., 430 F. Supp. 907 (N.D.Ala.1977) (surety given priority
              despite the fact the assignee lender's rights vested simultaneously
              with surety's rights); First Vermont Bank & Trust Co. v. Village of
              Poultney, 134 Vt. 28, 349 A.2d 722, 726 (1975) (notice to the
              lender of the surety's interest was significant to holding surety had
              priority).

              It is apparent from the foregoing review of the case law that a
              surety should be given priority over an assignee lender. When a
              surety performs its obligations under a performance and payment
              bond, it stands in the shoes of the contractor. Thus, if the
              contractor has the right to the retained funds, the surety accedes to
              those rights when it meets its obligations under the bonds. See, e.g.,
              Trinity Universal Ins. Co. v. United States, 382 F.2d 317, 320 (5th
              Cir.1967), cert. denied, 390 U.S. 906, 88 S. Ct.
              820, 19 L.Ed.2d 873 (1968); Corbin, § 901…The Court therefore
              holds that, by virtue of the doctrine of equitable subrogation, the
              surety has priority to the retained funds.

Balboa Ins., 702 F. Supp. at 37–38.

       67.    Similarly, in In the Matter of the William P. Bray Co., 127 F. Supp. 627 (D. Conn.

1954), a creditor petitioned the award of the contract balance held by the obligee to the surety.

The court ultimately held that where a surety on completion and payment bonds of bankrupt



                                                21
 Case 19-10653-R Document 70 Filed in USBC ND/OK on 04/30/19 Page 22 of 27



contractor paid out more than balance of the retained funds in carrying out the contractor’s

obligation under the construction contract with the obligee, the surety was subrogated to the

obligee’s rights to the funds for reimbursement and the bankrupt contractor never became

entitled to the funds, therefore, the surety’s rights to the funds were superior to those of the

bankrupt contractor’s creditor and trustee. William P. Bray Co., 127 F. Supp. at 627.

        68.    Many other courts have applied the holding in Pearlman in cases decided under

the Code. E.g., In re Modular Struc., 27 F.3d 72 (3d Cir. 1994); In re Fegert, 88 B.R. 258, 260

(9th Cir. Bankr.1988), aff’d, 887 F.2d 955 (9th Cir.1989); In re Q.C Piping Install., Inc., 225 B.R.

553,564 (Bankr. E.D. N.Y. 1998); In re Pacific Marine Dredging, 79 B.R. 924, 928 (Bankr. D.

Or. 1987); Board of Trustees of the Univ. of Illinois v. USF&G, 1991 WL 127589 (N.D. Ill. July

13, 1991) (recognizing equitable lien created prior to bankruptcy case is superior to right of

trustee).

        69.    Accordingly, Atlantic not only has an interest in any Contract Balances on the

Bonded Projects, its interest primes all the rights the Receiver, the Debtor and all other creditors.

                   ii. Atlantic’s Rights Are Not Governed by Article 9 of the Uniform

                       Commercial Code

        70.    It has long been settled that a surety’s rights are not governed by the UCC and

UCC filings are not required to perfect those rights. Since a surety’s subrogation rights are

equitable in nature and arise as a matter of law, a surety is not required to “perfect” its

subrogation interest under the UCC. See e.g., Balboa Ins., 702 F. Supp. at 36-37; William P.

Bray Co., 127 F. Supp. at 627; Amwest Surety Ins. Co. v. United States, 870 F. Supp. 432, 434 (D.

Conn. 1994); In re Comcraft, Inc. 206 B.R. 551 (Bankr. D. Or. 1997); In re Larbar Corp., 177




                                                 22
 Case 19-10653-R Document 70 Filed in USBC ND/OK on 04/30/19 Page 23 of 27



F.3d 439 (6th Cir. 1999); Nat’l Shawmut Bank of Boston v. New Amsterdam Cas. Co., 411 F.2d

843, 848 (1st Cir. 1969); In re Alcon Demo., Inc., 204 B.R. 440, 447 (Bankr. D. N.J. 1997).

       71.     Indeed, in Balboa, (applying Connecticut law), the court reasoned, in relevant part,

as follows:

               The purpose of Article 9 of the Uniform Commercial Code is to
               regulate all consensual security agreements covered by the Code.
               Conn.Gen.Stat. § 42a–9–102. The Article is not exclusive in
               coverage, however. Its application is limited to transactions entered
               into at the consent of the parties and memorialized in a contract.
               Conn.Gen.Stat. § 42a–9–102(2). An equitable lien is not a covered
               transaction because it arises not by consent, but by operation of
               law. In re J.V. Gleason Co., Inc., 452 F.2d 1219, 1222 (8th
               Cir.1971). Furthermore, the drafters of the Code rejected the
               inclusion of a provision regulating the obligation to reimburse a
               surety. The drafters noted that the inclusion of such a section
               would unnecessarily restrict the surety's ability to bargain with a
               lender over the subordination of the surety's claim.
               Recommendation of the Editorial Board for Changes in the Text
               and Comments of the Uniform Commercial Code, U.C.C. § 9–312,
               at 24–5 (Proposed Official Draft, Text and Comments Edition,
               1953). Accordingly, the Code makes no reference to the position of
               the surety, and in light of the Code's application of general
               principles of law and equity to non-Code covered transactions, it is
               evident that the doctrine of equitable subrogation survives the
               Code's enactment.

Balboa Ins., 702 F. Supp. at 36–37; see also, Amwest Surety Ins, 870 F. Supp. at 434 (finding

under Connecticut law surety is not required to file financing statement to protect surety’s

interest in proceeds of principal’s contract).

       72.     Atlantic has paid, and will likely be required to pay, numerous vendors of the

Debtor in order to discharge its obligations under the Bonds. Thus, Atlantic possesses interest in

any Contract Balances which may exist which is superior to a secured lender or trustee by

operation of law, which are unaffected by the provisions of Article 9 of the UCC.




                                                 23
 Case 19-10653-R Document 70 Filed in USBC ND/OK on 04/30/19 Page 24 of 27



   C. Request to Waive 14-Day Period Pursuant to Bankr. Rule 4001(a)(3)

       73.      Atlantic requests that the 14-day holding period under Bankr. Rule 4001(a)(3) is

waived.

       74.      As outlined in more detail above, delay in obtaining the relief from stay as

requested will cause unnecessary and irreparable harm to Atlantic, PSEG, the Project owner, the

public and the Debtor in the form of additional costs, further Project delays and reserve shortage

conditions potentially leading to loss of load (blackout) in the New England area.

   D. Conclusion

       For the foregoing reasons, Atlantic Specialty Insurance Company requests that the Court

       lift the automatic stay and grant the following relief:

             a. The stay is lifted for cause under 28 U.S.C. §§ 362(d)(1) and 362(d)(2) to allow

                PSEG and Atlantic to exercise all their rights under the terms of the Contracts, the

                Bonds, the Indemnity Agreement and applicable law, so that among other things

                (1) PSEG may terminate the Contracts; (2) Atlantic may complete the Debtor’s

                remaining scope of work under the Contracts pursuant to its rights and obligations

                under the Bonds, Contracts, Indemnity Agreement and applicable law; (3)

                Atlantic may utilize any existing Contract Balances to complete the Debtor’s

                remaining scope of work under the Contracts pursuant to its rights and obligations

                under the Bonds, Contracts, Indemnity Agreement and applicable law; (4)

                Atlantic and/or PSEG may contract with the Debtor’s subcontractors and/or

                suppliers to engage them to complete the Projects; and (5) PSEG may pay

                Atlantic the Contract Balances pursuant to its rights and obligations under the

                Bonds, Contracts, Indemnity Agreement and applicable law;



                                                 24
 Case 19-10653-R Document 70 Filed in USBC ND/OK on 04/30/19 Page 25 of 27



           b. Atlantic is entitled to pursue affirmative claims and assert all of the Debtor's

               rights in and under the Bonded Contracts. PSEG is equally entitled to assert any

               defenses to any said claims and to assert any pending or future back charges and

               any pending or future claims and rights under the Contracts, including, but not

               limited to, PSEG’s LD Claims;

           c. After discharging its obligations under the Bonds for the Projects and upon

               release of Atlantic’s Bonds, upon request by the Receiver, Atlantic shall provide

               an accounting as to the payments it made and any Contract Balances received by

               Atlantic;

           d. This Order terminating and annulling the stay is immediately effective and the 14-

               day holding period under Rule 4001(a)(3) is waived;

           e. PSEG, Atlantic and the Debtor retain any rights they may have to assert claims

               against each other for any losses sustained pursuant to the terms of the Bonds,

               Contracts, Indemnity Agreement and applicable law; and

           f. Together with such additional relief that this Court deems adequate and just.

                       NOTICE OF OPPORTUNITY FOR HEARING

Your rights may be affected. You should read this document carefully and consult your
attorney about your rights and the effect of this document. If you do not want the Court to
grant the requested relief, or you wish to have your views considered, you must file a written
response or objection to the requested relief with the Clerk of the United States Bankruptcy
Court for the Northern District of Oklahoma, 224 South Boulder, Tulsa, Oklahoma 74103 no
later than 14 days from the date of filing of this request for relief. You should also serve a file-
stamped copy of your response or objection to the undersigned movant/movant’s attorney [and
others who are required to be served] and file a certificate of service with the Court. If no
response or objection is timely filed, the Court may grant the requested relief without a hearing
or further notice. The 14 day period includes the three (3) days allowed for mailing provided
for in Fed. R. Bankr. P. 9006(f).




                                                25
 Case 19-10653-R Document 70 Filed in USBC ND/OK on 04/30/19 Page 26 of 27



                                            /s/ Andrew R. Turner
                                            Andrew R. Turner, OBA #9125
                                            CONNER & WINTERS, LLP
                                            4000 One Williams Center
                                            Tulsa, Oklahoma 74172-0148
                                            (918) 586-8972, fax (918) 586-8672
                                            aturner@cwlaw.com

                                            Attorneys for Movant
                                            ATLANTIC SPECIALTY INSURANCE
                                            COMPANY

                                CERTIFICATE OF SERVICE

     I hereby certify that on April 30, 2019, a copy of the foregoing instrument was served by
CM/ECF upon the following:

John E. Howland
Steven A. Pierce
Attorneys for the Receiver

Chad J. Kutmas
Attorney for CB&I North Carolina, Inc.

Lyle R. Nelson
Attorney for Tenn. Gas PL, Sierrita Gas PL & El Paso Natural Gas Co.

Kyle L. Dickson
Attorney for GP East LLC

Christopher B. Woods
Attorney for Samuel, Son & Co. (USA) Inc.

Duane Brescia
Attorney for Epicor Software Corp.

Alexander Sokolosky
Attorney for Crowe & Dunlevy

Marvin E. Sprouse III
Attorney for Industrias Metalicas de Monclova SA de CV

Brian A. Kilmer
Attorney for Shoffnerkalthoff MES, Inc.




                                              26
 Case 19-10653-R Document 70 Filed in USBC ND/OK on 04/30/19 Page 27 of 27



and upon such other entities as were listed in the CM/ECF system at the time of filing, which
includes all parties having filed an Entry of Appearance/Request for Notices in the case through
the date hereof.

       In addition, I certify that on April 30, 2019, a filed copy of the foregoing instrument was
mailed by regular mail, postage prepaid, to:

Alberta Treasury Branch
W. Twr, 8th Ave Pl, #600
585 8th Ave SW
Calgary, Alberta, Canada T20 1G1

       In addition, I certify that on April 30, 2019, I sent a filed copy of the foregoing
instrument by email to:

Walker W. MacLeod
McCarthy Tetrault LLP
wmacleod@mccarthy.ca
Attorney for ATB Financial

Jeremy Ryan
Potter Anderson Corroon LLP
jryan@potteranderson.com
Attorney for ATB Financial

R. Stephen McNeill
Potter Anderson Corroon LLP
rmcneill@potteranderson.com
Attorney for ATB Financial

Suzanne M. Klar
Associate General Commercial Counsel
PSEG Services Corporation
Suzanne.klar@pseg.com
Attorney for PSEG Services Corporation


                                              /s/ Andrew R. Turner




                                                 27
